          Case 1:19-cv-00715-NONE-SAB Document 28 Filed 09/24/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   KAREEM J. HOWELL,                                   No. 1:19-cv-00715-NONE-SAB (PC)

12                   Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
13           v.
                                                         (Doc. Nos. 25, 26)
14   MR. J. BURNS, et al.,

15                   Defendants.

16

17          Kareem J. Howell (“Plaintiff”), a state prisoner proceeding pro se and in forma pauperis,

18 filed this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19 States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On August 17, 2020, the magistrate judge issued findings and recommendations

21 recommending that defendants Padrnos and Sanchez’s motion for summary judgment be granted.

22 (Doc. No. 26.) The findings and recommendations were served on the parties and contained

23 notice that objections were due within thirty days. (Id. at 12.) On this same date, Plaintiff filed a

24 declaration stating that he agrees that defendants Padrnos and Sanchez should be dismissed from

25 the action for failure to exhaust the administrative remedies. (Doc. No. 27.)

26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

27 court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

28 court finds the findings and recommendations to be supported by the record and proper analysis.


                                                     1
         Case 1:19-cv-00715-NONE-SAB Document 28 Filed 09/24/20 Page 2 of 2


 1        Accordingly:

 2        1.    The findings and recommendations issued on August 17, 2020 (Doc. No. 26), are

 3              adopted in full;

 4        2.    Defendants Padrnos and Sanchez’s motion for summary judgment for failure to

 5              exhaust the administrative remedies (Doc. No. 25) is granted; and

 6        3.    Defendants Padrnos and Sanchez are dismissed from the action, without

 7              prejudice.

 8
     IT IS SO ORDERED.
 9

10
       Dated:   September 24, 2020
                                                    UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                2
